 Case: 1:19-cv-00383-TSB-KLL Doc #: 22 Filed: 07/10/20 Page: 1 of 2 PAGEID #: 673




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 LEONDRE HARRIS,                              :   Case No. 1:19-cv-383
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 STATE OF OHIO, et al.,                       :
                                              :
        Defendants.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 5)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on June 13, 2019, submitted a

Report and Recommendation. (Doc. 5). Plaintiff filed timely objections on June 25,

2019. (Doc. 6).

       Plaintiff’s objections lack merit and do not identify any cognizable error in the

Report and Recommendation.

       Plaintiff primarily argues that he did in fact state a claim upon which relief may be

granted. (Id. at 2-4). However, Plaintiff does not point to any specific error in the Report

and Recommendation and the Court is unconvinced by Plaintiff’s objections.

       Plaintiff also contends that he is not a lawyer and should not be held to a lawyer’s

standard in the drafting of his pleadings. (Id. at 2). Yet the Court finds that the
 Case: 1:19-cv-00383-TSB-KLL Doc #: 22 Filed: 07/10/20 Page: 2 of 2 PAGEID #: 674




Magistrate Judge appropriately reviewed and analyzed Plaintiff’s claims and kept in mind

that the Plaintiff is not a lawyer.

        The Court finds that the Magistrate Judge thoroughly and properly reviewed all of

Plaintiff’s claims against twenty-six (26) different Defendants. The Court fully agrees

with the Magistrate Judge’s analysis and recommendation.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 5) should be and is hereby

ADOPTED in its entirety.

        Accordingly, for the reasons stated above:

        1) Plaintiff’s unrelated claim against Defendant Kehr is SEVERED and
           DISMISSED without prejudice pursuant to Fed. R. Civ. P. 21.

        2) The complaint (Doc. 4) is DISMISSED with prejudice pursuant to 28 U.S.C.
           § 1915(e)(2)(B), with the exception of Plaintiff’s claims against Defendants
           Jean Smith and Nurse Bah

        3) The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this
           Order would not be taken in good faith and therefore Plaintiff is denied leave
           to appeal in forma pauperis in the Court of Appeals.

        IT IS SO ORDERED.

Date:       7/10/2020                                         s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
